 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                          Plaintiff,
 9         v.                                         C18-747 TSZ

10     BOBBY WOLFORD TRUCKING &                       MINUTE ORDER
       SALVAGE, INC., et al.,
11
                            Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Defendants’ motion to continue the trial date and related deadlines, docket
   no. 21, is GRANTED in part and DENIED in part as follows. The expert testimony
15
   disclosure deadline is EXTENDED from May 3, 2019, to May 31, 2019. The motion is
   otherwise DENIED, and all dates and deadlines set forth in the Minute Order entered
16
   February 13, 2019, docket no. 20, remain in full force and effect.
17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 15th day of May, 2019.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
